                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NEW YORK

Emilee Carpenter, LLC d/b/a
Emilee Carpenter Photography and
Emilee Carpenter,


                    Plaintiffs,
                                                Case No. 6:21-cv-06303
       v.


Letitia James, in her official capacity
as Attorney General of New York;            Plaintiffs’ Preliminary Injunction
Johnathan J. Smith, in his official                       Motion
capacity as Interim Commissioner of
the New York State Division of Human
Rights; and Weeden Wetmore, in his
official capacity as District Attorney of
Chemung County,


                    Defendants.

      Consistent with Federal Rule of Civil Procedure 65, Plaintiffs, Emilee

Carpenter, LLC and Emilee Carpenter (collectively “Emilee”), request a preliminary

injunction to stop Defendants Attorney General Letitia James, Interim

Commissioner of the New York State Division of Human Rights Johnathan J.

Smith, and District Attorney of Chemung County Weeden Wetmore (collectively

“New York”), from violating the First Amendment of the United States

Constitution.

      Emilee asks that the preliminary injunction enjoin New York, its officers,

agents, servants, employees, attorneys, and those persons in active concert or

participation with New York who receive actual notice of this order from enforcing:
•   New York’s Accommodations (N.Y. Exec. Law § 296.2(a)) and

    Discrimination (N.Y. Civ. Rts. Law § 40-c(2)) Clauses to compel

    Plaintiffs to offer or provide their wedding photography services

    (photographing, editing, and blogging) for same-sex weddings or

    engagements;

•   New York’s Accommodations (N.Y. Exec. Law § 296.2(a)) and

    Discrimination (N.Y. Civ. Rts. Law § 40-c(2)) Clauses to compel

    Plaintiffs to provide wedding photography services by participating in

    events inconsistent with Plaintiffs’ beliefs in marriage between one

    man and one woman, such as participating in same-sex wedding

    ceremonies;

•   New York’s Accommodations (N.Y. Exec. Law § 296.2(a)) and

    Discrimination (N.Y. Civ. Rts. Law § 40-c(2)) Clauses to prevent

    Plaintiffs from adopting their desired Beliefs and Practices policy

    (Verified Complaint Exhibit 1);

•   New York’s Accommodations (N.Y. Exec. Law § 296.2(a)),

    Discrimination (N.Y. Civ. Rts. Law § 40-c(2)), and Publication (N.Y.

    Exec. Law § 296.2(a)) Clauses to prevent Plaintiffs from asking

    prospective clients questions sufficient to determine whether they seek

    photography services celebrating a same-sex wedding or engagement

    or from asking materially similar questions; and

•   New York’s Accommodations (N.Y. Exec. Law § 296.2(a)),

    Discrimination (N.Y. Civ. Rts. Law § 40-c(2)), and Publication (N.Y.

    Exec. Law § 296.2(a)) Clauses to prevent Plaintiffs from posting their

    desired statement (Verified Complaint Exhibit 2) on their website or

    from making materially similar statements on their website, social

    media sites, or directly to prospective clients.

                                  2
         Absent a preliminary injunction, Emilee will suffer irreparable harm: the

continued violation of her rights guaranteed by the United States Constitution.

Emilee is also likely to succeed on the merits, the preliminary injunction serves the

public interest, and the balance of the equities favors Emilee. In support of her

motion, Emilee relies on any oral argument permitted and on the following

documents:

            •   Plaintiffs’ Verified Complaint;

            •   Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Preliminary

                Injunction Motion;

            •   Emilee Carpenter’s Declaration in Support of Plaintiffs’ Preliminary

                Injunction Motion, dated April 5, 2021;

            •   Appendix to Emilee Carpenter’s Declaration in Support of Plaintiffs’

                Preliminary Injunction Motion;

            •   any supplemental declaration in support of Plaintiffs’ preliminary

                injunction motion and related documents; and

            •   Plaintiffs’ reply in support of their preliminary injunction motion (if

                filed) and supporting documents (if any).

         Emilee also asks this Court to waive any bond because this requested

injunction serves the public interest by vindicating First Amendment rights and

causes no harm to New York. See Int’l Controls Corp. v. Vesco, 490 F.2d 1334, 1356

(2d Cir. 1974) (“district court may dispense with security where there has been no

proof of likelihood of harm to the party enjoined”).

         Emilee also requests oral argument to be heard at a time and date set by the

Court.




                                             3
Respectfully submitted this 6th day of April 2021.



                                        By: s/Jonathan A. Scruggs
Raymond J. Dague
New York Bar No. 1242254                Jonathan A. Scruggs
Dague & Martin, P.C.                    Arizona Bar No. 030505
4874 Onondaga Road                      Bryan D. Neihart*
Syracuse, New York 13215                Arizona Bar No. 035937
(315) 422-2052                          Alliance Defending Freedom
(315) 474-4334 (facsimile)              15100 N. 90th Street
rjdague@daguelaw.com                    Scottsdale, Arizona 85260
                                        (480) 444-0020
                                        (480) 444-0028 (facsimile)
                                        jscruggs@ADFlegal.org
                                        bneihart@ADFlegal.org



                             ATTORNEYS FOR PLAINTIFFS


*Pro Hac Vice Admission Forthcoming




                                         4
                              Certificate of Service

      I hereby certify that on the 6th day of April, 2021, I electronically filed the

foregoing document with the Clerk of Court using the ECF system. The foregoing

document will be served via private process server with the Summons and Complaint

to all defendants.


                                          s/Jonathan A. Scruggs
                                          Jonathan A. Scruggs
                                          Attorney for Plaintiffs




                                         5
